Title: From George Washington to Claude Gabriel, marquis de Choisy, 19 October 1781
From: Washington, George
To: Choisy, Claude Gabriel, marquis de


                  
                     
                     Sir.Head Quarters 19th October 1781.
                  
                  I have the honor with many congratulations to inform you, that One OClock this afternoon is appointed for the delivery of two of the Enemys redouts on the Gloucester Side,  One to a detachment of french the other to a detachment of American Troops—The Garrison is to march out at three OClock—with shouldered Arms, Drums beating a british or German March, the Cavalry with their Swords drawn—and the Colours of the whole cased—to a place which you will be so good as to appoint in front of the posts—where they will ground their Arms, and afterwards return to their encampment—You will be so good as to communicate this to Genl Weedon and to make the necessary arrangements—and to take every precaution to prevent the loss or embezzlement of the Arms &ca.
                  
               